Citation Nr: 1235209	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-42 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for renal failure, status post kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO denied entitlement to service connection for renal failure, status post kidney transplant.

In April 2010, the Veteran and "T.D.", a friend, testified during a hearing before a decision review officer (DRO) at the RO; in July 2011, the same two witnesses testified at a videoconference hearing before the undersigned.  Transcripts of each hearing are of record.


FINDING OF FACT

Renal failure, status post kidney transplant, is related to carbon tetrachloride exposure in service.


CONCLUSION OF LAW

Renal failure, status post kidney transplant, was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal herein, for entitlement to service connection for renal failure, status post kidney transplant, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board notes, however, that, during the Board hearing, the undersigned explained the issues and suggested the submission of evidence that may have been overlooked.  Additional evidence was submitted with a waiver of initial RO review of this evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in July 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The private treatment records reflect that the Veteran underwent a kidney transplant in October 1996 and has since suffered from renal failure and chronic end stage kidney disease.  He contends that his disability is due to exposure to carbon tetrachloride (CCl4), a cleaning solvent to which he was exposed when working as an Air Force avionics technician.  The Veteran's DD Form 214 and service personnel records reflect that he was an avionics navigation systems specialist who installed, maintained, and repaired avionics navigation systems installed on most transient aircraft.  An April 2010 buddy statement indicates that the Veteran was exposed to carbon tetrachloride when working on aircraft.  An Air Force Fact Sheet submitted by the Veteran reflects that carbon tetrachloride was used to clean electronic components for avionics to support operations at military bases.  Thus, the circumstances of the Veteran's service support his contention that he was exposed to carbon tetrachloride during service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In its September 2010 statement of the case (SOC), the RO conceded that the Veteran had plausible in-service exposure to carbon tetrachloride, and, for the above reasons, the Board agrees.

The only remaining question is whether there is a relationship between the Veteran's current kidney disability and his in-service carbon tetrachloride exposure.  The Air Force Fact Sheet noted above indicates that kidneys may be damaged from exposure to carbon tetrachloride exposure.  However, there are conflicting medical opinions as to whether the Veteran's kidney disease was caused by his in-service carbon tetrachloride exposure.

Dr. Cohen, in a June 2007 treatment note, indicated that the Veteran sought a letter indicating that it was more likely than not that his kidney failure was due to toxic exposure.  He noted that there was not much literature on the topic of solvent induced renal disease, and it was very difficult to make any definitive statements about causation of chronic renal disease by solvents unless there were clear instances of heavy duty exposure or close follow up at the time of exposure.  Dr. Cohen noted that the Veteran's amount of exposure was not terribly unusual in his experience and he had never been able to ascribe a case of renal failure to solvent exposure previously.  He conceded that it was "certainly possible that his kidney disease is due to toxin exposure," but concluded it was not more likely than not due to such exposure.  He added, "The epidemic of kidney failure in black men is well known and its exact cause is not well understood but often is related to severe hypertension and, therefore, has a different causality than what [the Veteran] is postulating."  Dr. Cohen reiterated these conclusions in an August 2007 letter, in which he again noted an association between solvent exposure and kidney disease that was found in recent medical literature, but indicated that the type of kidney disease that the Veteran had was not of the type that is generally associated with solvent exposure.

An August 2007 treatment note prepared by physician's assistant (PA) Muma, indicated that the Veteran had chronic kidney failure of unclear etiology, thought to be mostly attributed to hypertension.  The staff note prepared by the attending physician, Dr. Mulligan, noted presumed hypertensive nephropathy and that the end stage renal disease was due to uncertain etiology, but "most possibly the hypertension."

In contrast, Dr. Milby prepared August 2008 and July 2011 letters in which he noted his expertise in occupational medicine and toxicology.  In these letters, Dr. Milby noted the Veteran's in-service exposure to carbon tetrachloride, the onset of hypertension and kidney problems around 1992, and Dr. Cohen's letter.  He found that Dr. Cohen's opinion made little sense, because he recognized the general association but between kidney disease and solvent exposure, but excluded it as a cause despite the Veteran's history of exposure and the absence of any other convincing cause.  Specifically, he noted that the Veteran did not have the type of preexisting, long term hypertension described by Dr. Cohen that would cause kidney disease, but rather milder hypertension of a similar onset date as the kidney disease without a family history of hypertension.  Dr. Milby concluded that it was more likely than not that the Veteran's kidney disease was due to his carbon tetrachloride exposure.  He cited a specific Department of Health and Human Service study, which cited other studies including one that indicated that "nephritis and nephrosis are very common effects in humans following inhalation exposure to carbon tetrachloride," three reported cases of acute renal failure due to dermal application of carbon tetrachloride based lotion, and a May 2006 Mayo Clinic web site statement that "Ongoing exposure to fuels and solvents, such as carbon tetrachloride and lead, can lead to chronic kidney failure."  He concluded that, in his opinion as a physician specializing in occupational medicine and toxicology, the Veteran's kidney disease was more likely than not directly caused by his in-service carbon tetrachloride exposure.

When confronted with the conflicting opinions of Dr. Cohen and Dr. Milby (in his August 2008 letter), the RO requested an opinion from a VA examiner and one was given, after the October 2009 VA examination.  The examiner opined that the Veteran's kidney disease was not caused by his in-service carbon tetrachloride exposure, because the claims file did not show any evidence of such exposure.  As noted above, the RO conceded that this opinion was inadequate because there was in fact evidence of such exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The same VA physician offered an opinion in August 2010 based on acknowledgment that the Veteran was exposed to carbon tetrachloride in service.  The VA examiner noted that review of the medical literature confirmed that on rare occasions carbon tetrachloride exposure can cause renal damage, but that the Veteran's kidney disease was not likely related to his exposure for three reasons.  First, there was no kidney problem for many years after service.  Second, the Veteran also worked for Nevada Power for many years as well as in area 51 in Nevada for two years and had plausible exposure to carbon tetrachloride in those jobs.  Third, the Veteran's "treating specialist," Dr. Cohen felt that the Veteran's kidney disease was not due to his in-service carbon tetrachloride exposure.  The VA examiner also noted that he had a copy of Dr. Milby's opinion and had studied it carefully.

Given the above conflicting opinions and the complex medical questions involved, the Board in April 2012 requested an opinion from a VA medical expert pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2011) ("VHA opinion").  In her VHA opinion, a VA nephrologist carefully reviewed the evidence of record including the Veteran's exposure to carbon tetrachloride and his medical history.  She reviewed all of the possible causes of his kidney disease, including diabetes, hypertension, and chronic tubulointerstitial kidney disease.  She noted that chronic tubulointerstitial kidney disease could likely cause a loss of 5 to 10 percent of kidney function such that it would take 10-20 years to result in end-stage kidney disease such as that seen in the Veteran.  Given the lack of longstanding diabetes or hypertension as causes of the Veteran's end-stage kidney disease, the VA nephrologist concluded that chronic tubulointerstitial kidney disease caused his renal failure.  Moreover, she opined that given the lack of other exposure, medication, or autoimmune disease that could have caused the Veteran's chronic tubulointerstitial kidney disease, the Veteran's carbon tetrachloride exposure was a likely cause of this disease, which resulted in renal failure.

Based on the above, the Board finds that the weight of the evidence supports a relationship between the Veteran's kidney disease and in-service carbon tetrachloride exposure.  The VHA opinion and Dr. Milby's opinion in support of such a nexus are the most thoroughly reasoned and least flawed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  PA Muma and Dr. Mulligan each conceded they believed the kidney disease was of uncertain etiology, and indicated only the possibility of hypertension as the cause.  This lack of certainty significantly undercuts the probative value of these opinions.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  The VA examiner's opinions were based on inaccurate factual premises, and therefore of little, if any, probative value.  Reonal, 5 Vet. App. at 461.  As noted, the first opinion erroneously assumed a lack of exposure.  As to the second, August 2010 opinion, while the Veteran did work for Nevada Power and in area 51, he testified during the RO hearing and in his written statements that he was not exposed to carbon tetrachloride at these times.  There is no evidence conflicting with this testimony, and the Board finds the Veteran to be credible in this regard.  Thus, the premise of the VA examiner that the Veteran was so exposed is inaccurate.  The VA examiner also characterized Dr. Cohen as the Veteran's "treating physician," and appeared to give his opinion more weight on this basis.  However, the evidence reflects that Dr. Cohen was not the Veteran's treating physician and, even if he were, this fact would not entitle his opinion any more or less probative value.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (declining to adopt "treating physician" rule).  In addition, although the VA examiner indicated that he had closely studied Dr. Milby's opinion, he did not offer any specific analysis or criticism of it.  The remaining rationale - that the kidney disease manifested many years after service - is not, by itself, a sufficient basis to conclude that there is a lack of a relationship between the disease and the in-service exposure.

This leaves only Dr. Cohen's and Dr. Milby's opinions and the VHA opinion.  Dr. Milby's is more probative than Dr. Cohen's opinion because it is more consistent with the evidence of record and more thoroughly reasoned.  A Nephrology and Endocrine Associates chronological record of care indicates that the onset of hypertension and end stage renal disease occurred at about the same time in 1991.  Moreover, Dr. Cohen's own June 2007 note indicated that the Veteran appeared to be otherwise healthy except for his arthritis and that his blood pressure was under reasonable control.  The evidence is thus more consistent with Dr. Milby's premise that the Veteran did not have the type of preexisting, long term hypertension described by Dr. Cohen that would cause kidney disease, but rather milder hypertension of a similar onset date as the kidney disease without a family history of hypertension.  The Veteran also submitted evidence from multiple medical sources indicating that kidney disease can increase the risk of developing high blood pressure.  Moreover, Dr. Milby's citations of medical literature in support of his conclusion were more specific than Dr. Cohen's citations.  Further, Dr. Milby's expertise in occupational medicine and toxicology were more applicable to the dispositive question in the present case.  See Nieves-Rodriguez, 22 Vet. App. at 304 (threshold considerations in weighing medical opinions include the qualifications of the person opining).  Finally in this regard, the fact that Dr. Milby did not review the claims file does not undercut the probative value of his opinion because his detailed discussion of the Veteran's medical history reflects that his opinion was based on an accurate, competent, and credible characterization of the evidence of the record as relayed by the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  See also Nieves-Rodriguez, 22 Vet. App. at 301 (noting that Court "has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).

Most significantly, the VA nephrologist who prepared the VHA opinion considered all of the above evidence and offered a thoroughly reasoned opinion based on an accurate characterization of the evidence of record and discussion of medical principles relating to kidney disease and its different possible causes including carbon tetrachloride exposure.  This opinion is also entitled to substantial probative weight, and confirmed that exposure to carbon tetrachloride could be a causative factor even in light of the lengthy time between exposure and the onset of end-stage kidney disease.

As the weight of the evidence thus supports a relationship between the Veteran's kidney disease and his in-service carbon tetrachloride exposure, entitlement to service connection for renal failure, status post kidney transplant, is warranted.


ORDER

Entitlement to service connection for renal failure, status post kidney transplant is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


